25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ida M. JACKSON, Plaintiff Appellant,andVenus O. JACKSON;  Aaron P. Jackson, Plaintiffs,v.MARYLAND STATE POLICE;  Larry W. Tolliver, Colonel,Superintendent Maryland State Police;  D.B. Maclean, 1stLieutenant Commander;  Sergeant Casper;  Officer Goldman;Officer Lassie;  Officer House;  Officer Nordstram, aboveDefendants individually and collectively;  J. O. Hammelmann,Major;  Hollinger, Sr., Trooper, MSP 9082, Defendants Appellees.
No. 93-2411.
United States Court of Appeals, Fourth Circuit.
Submitted May 3, 1994Decided May 19, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-2504-JFM)
Ida M. Jackson, appellant pro se.
Betty Stemley Sconion, Asst. Atty. Gen., Pikesville, MD, for appellees.
D.Md.
DISMISSED.
Before HALL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing her 42 U.S.C. Sec. 1983 (1988) complaint as to one but not all of the Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.A. Sec. 1291 (West 1988 & Supp.1994), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541, 545-47 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   See Patchick v. Kensington Publishing Corp., 743 F.2d 675, 677 (9th Cir.1984) (district court order dismissing some but not all defendants is not a "final decision").


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED